             Case 7:20-cv-00289 Document 1 Filed 12/29/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

ALICIA SWINNEY McCRACKEN,                     §
     Plaintiff,                               §
                                              §
v.                                            §        CIVIL ACTION NO. 7:20-cv-00289
                                              §
TRANSAMERICA LIFE INSURANCE                   §
COMPANY                                       §
     Defendant.                               §

            DEFFENDANT TRANSAMERICA LIFE INSURANCE COMPANY’S
                           NOTICE OF REMOVAL

       Defendant Transamerica Life Insurance Company (“Transamerica”), pursuant to 28

U.S.C. §§ 1332, 1441, and 1446, removes the above-captioned action pending in the 70th District

Court, Ector County, State of Texas, to the United States District Court for the Western District

of Texas, Midland Division.

       1.      Plaintiff commenced this action entitled Alicia Swinney McCracken v.

Transamerica Life Insurance Company, Cause No. A-20-11-1192-CV (the “Action”), by filing

Plaintiff’s Original Petition with the District Court of the 70th Judicial District, Ector County,

State of Texas (the “Original Petition”), on November 20, 2020. See Ex. 1. Plaintiff did not

serve Defendant with her Original Petition but instead filed her First Amended Petition on

November 20, 2020 (the “Amended Petition”) and later served Transamerica with the Amended

Petition. See Ex. 2.

       2.      Pursuant to 28 U.S.C. § 1446(a), Transamerica has attached to this Notice of

Removal an index of all matters being filed with this Notice of Removal, which includes the

following documents:

       Exhibit 1:      Plaintiff’s Original Petition
                    Case 7:20-cv-00289 Document 1 Filed 12/29/20 Page 2 of 4




              Exhibit 2:      Plaintiff’s First Amended Petition

              Exhibit 3:      Return of Service on Transamerica Life Insurance Company

              Exhibit 4:      Defendant Transamerica Life Insurance Company’s Original Answer

              Exhibit 5:      Docket Sheet

              Exhibit 6:      List of counsel of Record

              3.       As of the date of removal, there are no motions or hearings pending before the

      state court in this matter.

              4.       Accordingly, and as set forth more fully below, this case is properly removed to

      this Court under 28 U.S.C. §§ 1332, 1441, and 1446 because Transamerica has satisfied the

      procedural requirements for removal and this Court has subject matter jurisdiction under 28

      U.S.C. § 1332.

 I.       Transamerica Has Satisfied The Procedural Requirements For Removal.

              5.       Plaintiff served the Amended Petition on Transamerica on November 30, 2020.

      See Ex. 3. This was the first and only pleading that Transamerica was served with in this matter.

      Because this Notice of Removal is being filed within thirty days of service of the Amended

      Petition on Transamerica, it is timely under 28 U.S.C. § 1446(b)(2)(B).

              6.       Under 28 U.S.C. § 1446(a), the United States District Court for the Western

      District of Texas, Midland Division, is the appropriate court for filing this Notice of Removal

      from a court in Ector County, Texas, where the Action is pending. See 28 U.S.C. § 124(b)(7).

              7.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1441(a) and 1391(b).

II.       Removal is Proper Because This Court Has Subject Matter Jurisdiction Under 28
          U.S.C. § 1332.

              8.       This Court has original jurisdiction over this action under the diversity of

      citizenship provision contained in 28 U.S.C. § 1332(a) because this is a civil action (A) where
                Case 7:20-cv-00289 Document 1 Filed 12/29/20 Page 3 of 4




the amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

and (B) is between citizens of different states. Thus, the Action may be removed to this Court by

Transamerica pursuant to 28 U.S.C. § 1441(a).

        A. The amount in controversy requirement is satisfied.

        9.       Plaintiff’s Amended Petition specifically alleges that she seeks the entire amount

due under the insurance policy at issue, $750,000. Ex. 2, ¶¶ 7,10,12. Plaintiff also requests

$750,000 in her pre-suit demand letter attached to her Amended Petition. Ex. 2. Thus, the

amount in controversy exceeds the sum or value of $75,000.

        B. Complete diversity of citizenship exists between Plaintiff and Defendant.

        10.      Plaintiff is a citizen of Ector County, Texas.      For purposes of determining

diversity jurisdiction, Plaintiff is therefore a citizen of Texas.

        11.      Transamerica is an Iowa corporation with its principal place of business in Cedar

Rapids, Iowa. Thus, Transamerica is a citizen of Iowa for purposes of determining diversity

jurisdiction.

        12.      Because none of the parties to this action are citizens of the same state and the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

removal of this action to this Court is proper pursuant to 28 U.S.C. § 1441(a) and (b).

                                       V.      CONCLUSION

        This Court has jurisdiction over this action under 28 U.S.C. § 1332 in that there is

diversity of citizenship between all parties in interest and the value of the matter in controversy

exceeds $75,000, exclusive of interest and costs. This action was timely and properly removed

to federal court. For these reasons, removal of this action is proper.
             Case 7:20-cv-00289 Document 1 Filed 12/29/20 Page 4 of 4




                                            Respectfully submitted,

                                            WINSTEAD PC

                                            By:     /s/ Jason R. Bernhardt______________
                                                    Jason R. Bernhardt
                                                    State Bar No. 24045488
                                                    jbernhardt@winstead.com
                                                    Katie Banks
                                                    State Bar No. 241092114
                                                    kbanks@winstead.com
                                                    600 Travis, Suite 5200
                                                    Houston, Texas 77002
                                                    (713) 650-8400 – Telephone
                                                    (713) 650-2400 -- Facsimile

                                            ATTORNEYS FOR DEFENDANT TRANSAMERICA
                                            LIFE INSURANCE COMPANY


                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was served on counsel of
record in accordance with the Federal Rules of Civil Procedure.




                                            /s/ Jason R. Bernhardt
                                            Jason R. Bernhardt
